 
Exhibit 10.2

 
THIS DEBENTURE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR (ii)
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN VIOLATION OF ANY APPLICABLE
STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED UPON ANY DEBENTURE OR ANY
SECURITIES ISSUED IN EXCHANGE OR AS REPAYMENT FOR THIS DEBENTURE.




CHINA DIGITAL MEDIA CORPORATION
DEBENTURE




$_________.00_________, 2006




FOR VALUE RECEIVED, China Digital Media Corporation, a Nevada corporation (the
“Company”) with its principal executive office at 2505-06, 25/F, Stelux House,
698 Prince Edward Road East, Kowloon, Hong Kong, promises to pay to the order of
_________, at ________________ (the “Payee” or the “Holder”) or registered
assigns on the earlier of: (i) eighteen months from the date hereof or (ii) the
date of a closing of a firm underwritten public offering of securities pursuant
to a registration statement filed by the Company under the Act (“Public
Offering”) of the Company’s common stock (the “Common Stock”) or other
securities (the “Maturity Date”) the principal amount of _________ Dollars
($______) (the “Principal Amount”), in such coin or currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public and private debts. Interest on this Debenture shall accrue on
the Principal Amount outstanding from time to time at a rate per annum computed
in accordance with Section 2 hereof. Interest on this Note shall accrue on the
Principal Amount outstanding from time to time at a rate per annum computed in
accordance with Section 2 hereof.


Upon written request and until the Debenture is repaid in full, the Holder shall
have the option to convert, in whole or in part, the Debenture into securities
of the Company at the Conversion Price, which initially shall be $.45 per share
of Common Stock (the “Conversion Price”).


Prior to the Maturity Date, if the Company shall (i) declare a dividend or make
a distribution on its outstanding shares of Common Stock in shares of Common
Stock, (ii) subdivide or reclassify its outstanding shares of Common Stock into
a greater number of shares, or (iii) combine or reclassify its outstanding
shares of Common Stock into a smaller number of shares, the Conversion Price in
effect at the time of the record date for such dividend or distribution or of
the effective date of such subdivision, combination or reclassification shall be
adjusted so that it shall equal the price determined by multiplying the
Conversion Price by a fraction, the denominator of which shall be the number of
shares of Common Stock outstanding after giving effect to such action, and the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such action. Such adjustment shall be made successively
whenever any event listed above shall occur.


In the event the Company has a dissolution event, change in control, a merger or
sale of all or substantially all of the assets of the Company (a “Major
Transaction”), then the Debenture holders shall have the option to demand
payment of the principal and any accrued interest on this Debenture and such
payment shall be made within 20 days of such event, or the Debenture holder may
convert this Debenture as per the terms of this Debenture provided for herein.


Any payment by the Company pursuant to this Debenture shall be made without
set-off or counterclaim and in immediately available funds.
 
 
1

--------------------------------------------------------------------------------

 


The Company (i) waives presentment, demand, protest or notice of any kind in
connection with this Debenture and (ii) agrees, in the event of an Event of
Default, to pay to the holder of this Debenture, on demand, all costs and
expenses (including reasonable legal fees) incurred in connection with the
enforcement and collection of this Debenture.


In consideration for the loan represented by this Debenture, the Company shall
issue to the Payee, simultaneously herewith, a warrant to purchase shares of the
Company’s Common Stock as provided in the Warrant Agreement of even date
herewith.


Except as provided herein, the principal and interest is to be paid in cash.


1. The Offering. This Debenture is part of a Unit issue (the “Offering”)
conducted by the Company totaling $4,100,000.


2. Computation of Interest.


A. Base Interest Rate. Subject to subsections 2B and 2C below, the outstanding
Principal Amount shall bear interest at the rate of 4% per annum from the date
hereof until the Maturity Date. Accrued interest will be due and payable in cash
on June 30, 2007 and December 31, 2007 with the balance payable on the Maturity
Date. Interest shall be based on a 360 day year.


B. Penalty Interest. In the event the Debenture is not repaid on the Maturity
Date, the Debentures will accrue interest payable in cash and monthly at the
simple rate of 1.5% per month until the principal and accrued interest has been
paid in full; provided, that in no event shall the interest rate exceed the
Maximum Rate provided in Section 2C below.


C. Maximum Rate. In the event that it is determined that, under the laws
relating to usury applicable to the Company or the indebtedness evidenced by
this Debenture (“Applicable Usury Laws”), the interest charges and fees payable
by the Company in connection herewith or in connection with any other document
or instrument executed and delivered in connection herewith cause the effective
interest rate applicable to the indebtedness evidenced by this Debenture to
exceed the maximum rate allowed by law (the “Maximum Rate”), then such interest
shall be recalculated for the period in question and any excess over the Maximum
Rate paid with respect to such period shall be credited, without further
agreement or notice, to the Principal Amount outstanding hereunder to reduce
said balance by such amount with the same force and effect as though the Company
had specifically designated such extra sums to be so applied to principal and
the Payee had agreed to accept such extra payment(s) as a premium-free
prepayment. All such deemed prepayments shall be applied to the principal
balance payable at maturity. In no event shall any agreed-to or actual exaction
as consideration for this Debenture exceed the limits imposed or provided by
Applicable Usury Laws in the jurisdiction in which the Company is resident
applicable to the use or detention of money or to forbearance in seeking its
collection in the jurisdiction in which the Company is resident.


3. Covenants of Company


A. Affirmative Covenants. The Company covenants and agrees that, so long as this
Debenture shall be outstanding, it will perform the obligations set forth in
this Section 3A:


(i) Taxes and Levies. The Company will promptly pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon the Company or upon
its income and profits, or upon any of its property, before the same shall
become delinquent, as well as all claims for labor, materials and supplies
which, if unpaid, might become a lien or charge upon such properties or any part
thereof, except where the failure to comply would not have a material adverse
effect on the Company; provided, however, that the Company shall not be required
to pay and discharge any such tax, assessment, charge, levy or claim so long as
the validity thereof shall be contested in good faith by appropriate proceedings
and the Company shall set aside on its books adequate reserves in accordance
with generally accepted accounting principles (“GAAP”) with respect to any such
tax, assessment, charge, levy or claim so contested;
 
 
2

--------------------------------------------------------------------------------

 


(ii) Maintenance of Existence. The Company will do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect its
corporate existence, rights and franchises and comply with all laws applicable
to the Company, except where the failure to comply would not have a material
adverse effect on the Company;


(iii) Maintenance of Property. The Company will at all times maintain, preserve,
protect and keep its property used or useful in the conduct of its business in
good repair, working order and condition, and from time to time make all needful
and proper repairs, renewals, replacements and improvements thereto as shall be
reasonably required in the conduct of its business;


(iv) Books and Records. The Company will at all times keep true and correct
books, records and accounts reflecting all of its business affairs and
transactions in accordance with GAAP. Such books and records shall be open at
reasonable times and upon reasonable notice to the inspection of the Payee or
its agents; and


(v) Notice of Certain Events. The Company will give prompt written notice (with
a description in reasonable detail) to the Payee of:


(a) the occurrence of any Event of Default or any event which, with the giving
of notice or the lapse of time, would constitute an Event of Default; and


(b) the delivery of any notice effecting the acceleration of any indebtedness in
excess of $100,000.


B. Negative Covenants. The Company covenants and agrees that, so long as this
Debenture shall be outstanding, it will perform the obligations set forth in
this Section 3B:


(i) Liquidation, Dissolution, etc. The Company will not liquidate or dissolve,
consolidate with, or merge into or with, any other corporation or other entity,
except in which its current shareholders do not own at least 51% of the
outstanding shares of the surviving corporation or entity and except that any
wholly-owned subsidiary may merge with another wholly-owned subsidiary or with
the Company (so long as the Company is the surviving corporation or if the
primary purpose of the merger was to incorporate in another state and no Event
of Default shall occur as a result thereof);


(ii) Redemptions. The Company will not redeem or repurchase any outstanding
equity securities of the Company, except as may be required by law to ameliorate
prior securities issuances, and excluding any securities held by the Holder;


(iii) Transactions with Affiliates. Except as set forth in the Commission
Documents, the Company will not enter into any transaction, including, without
limitation, the purchase, sale, lease or exchange of property, real or personal,
the purchase or sale of any security, the borrowing or lending of any money, or
the rendering of any service, with any person or entity affiliated directly or
indirectly with the Company (including officers, directors and shareholders
owning 5% or more of the Company’s outstanding capital stock), except in the
ordinary course of and pursuant to the reasonable requirements of its business
and upon fair and reasonable terms not less favorable than would be obtained in
a comparable arms-length transaction with any other person or entity not
affiliated with the Company.


(iv) Dividends. The Company will not declare or pay any cash dividends or
distributions on its outstanding capital stock.
 
 
3

--------------------------------------------------------------------------------

 


4. Events of Default


A. The term “Event of Default” shall mean any of the events set forth in this
Section 4A:


(i) Non-Payment of Obligations. The Company shall default in the payment of the
principal or accrued interest of this Debenture as and when the same shall
become due and payable, whether by acceleration or otherwise.


(ii) Non-Performance of Affirmative Covenants. The Company shall default in the
due observance or performance of any covenant set forth in Section 3A, which
default shall continue uncured for thirty (30) days after notice thereof.


(iii) Non-Performance of Negative Covenants. The Company shall default in the
due observance or performance of any covenant set forth in Section 3B, which
default shall continue uncured for thirty (30) days after notice thereof.


(iv) Bankruptcy, Insolvency, etc. The Company shall:


(a) admit in writing its inability to pay its debts as they become due,
excluding such debts in existence on the date of the closing of the Offering;


(b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Company or any of its
property, or make a general assignment for the benefit of creditors;


(c) in the absence of such application, consent or acquiesce in, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Company or for any part of its property;


(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Company, and, if such case or proceeding is not
commenced by the Company or converted to a voluntary case, such case or
proceeding shall be consented to or acquiesced in by the Company or shall result
in the entry of an order for relief; or


(e) take any corporate or other action authorizing, or in furtherance of, any of
the foregoing.
 
 
4

--------------------------------------------------------------------------------

 
 


(v) Cross-Default. The Company shall default in the payment when due, after the
expiration of all cure periods, of any amount payable under any other obligation
of the Company for money borrowed in excess of $100,000.


(vi) Non-Performance of Subscription Agreement. The Company shall default in the
due observance or performance of any of its obligations set forth in the
Subscription Agreement dated as of November ___, 2006, which default would have
a Material Adverse Effect and shall continue uncured for thirty (30) days after
notice thereof.


B. Action if Bankruptcy. If any Event of Default described in clauses (iv)(a)
through (e) of Section 4A shall occur, the outstanding principal amount of this
Debenture and all other obligations hereunder shall automatically be and become
immediately due and payable, without notice or demand.


C. Action if Other Event of Default. If any Event of Default (other than any
Event of Default described in clauses (iv)(a) through (e) of Section 4A) shall
occur for any reason, whether voluntary or involuntary, and be continuing, for
30 days after notice [except for an Event of Default pursuant to Section
4.A.(i), which shall have no notice period], the Holder may, upon notice to the
Company, declare all or any portion of the outstanding principal amount of the
Debenture, together with interest accrued thereon, to be due and payable and any
or all other obligations hereunder to be due and payable, whereupon the full
unpaid principal amount hereof, such accrued interest and any and all other such
obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand, or presentment.


5.  ANTI-DILUTION PROVISIONS. Subject to the provisions of Section l hereof, the
Conversion Price in effect at any time and the number and kind of securities
purchasable upon the conversion of the Debentures shall be subject to adjustment
from time to time upon the happening of certain events as follows:


(A) In case the Company shall hereafter (i) declare a dividend or make a
distribution on its outstanding shares of Common Stock in shares of Common
Stock, (ii) subdivide or reclassify its outstanding shares of Common Stock into
a greater number of shares, or (iii) combine or reclassify its outstanding
shares of Common Stock into a smaller number of shares, the Conversion Price in
effect at the time of the record date for such dividend or distribution or of
the effective date of such subdivision, combination or reclassification shall be
adjusted so that it shall equal the price determined by multiplying the
Conversion Price by a fraction, the denominator of which shall be the number of
shares of Common Stock outstanding after giving effect to such action, and the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such action with an appropriate adjustment in the number of
shares purchasable hereunder as described in Subsection (F). Such adjustment
shall be made successively whenever any event listed above shall occur.


(B)  Subject to the provisions of Subsection (F) below, in case the Company
shall fix a record date for the issuance of rights or debentures to all of the
holders of its Common Stock entitling them to subscribe for or purchase shares
of Common Stock (or securities convertible into Common Stock) at a price (the
“Subscription Price”) less than the Conversion Price on such record date, the
Conversion Price shall be adjusted so that the same shall equal the lower of (i)
the price determined by multiplying the Conversion Price in effect immediately
prior to the date of such issuance by a fraction, the numerator of which shall
be the sum of the number of shares of Common Stock outstanding on the record
date mentioned below and the number of additional shares of Common Stock which
the aggregate offering price of the total number of shares of Common Stock so
offered (or the aggregate conversion price of the convertible securities so
offered) would purchase at such current market price per share of the Common
Stock, and the denominator of which shall be the sum of the number of shares of
Common Stock outstanding on such record date and the number of additional shares
of Common Stock offered for subscription or purchase (or into which the
convertible securities so offered are convertible) or (ii) in the event the
Subscription Price is equal to or higher than the current market price but is
less than the Conversion Price, the price determined by multiplying the
Conversion Price in effect immediately prior to the date of issuance by a
fraction, the numerator of which shall be the sum of the number of shares
outstanding on the record date mentioned below and the number of additional
shares of Common Stock which the aggregate offering price of the total number of
shares of Common Stock so offered (or the aggregate conversion price of the
convertible securities so offered) would purchase at the Conversion Price in
effect immediately prior to the date of such issuance, and the denominator of
which shall be the sum of the number of shares of Common Stock outstanding on
the record date mentioned below and the number of additional shares of Common
Stock offered for subscription or purchase (or into which the convertible
securities so offered are convertible). Such adjustment shall be made
successively whenever such rights or debentures are issued and shall become
effective immediately after the record date for the determination of
shareholders entitled to receive such rights or debentures; and to the extent
that shares of Common Stock are not delivered (or securities convertible into
Common Stock are not delivered) after the expiration of such rights or
debentures the Conversion Price shall be readjusted to the Conversion Price
which would then be in effect had the adjustments made upon the issuance of such
rights or debentures been made upon the basis of delivery of only the number of
shares of Common Stock (or securities convertible into Common Stock) actually
delivered.
 
 
5

--------------------------------------------------------------------------------

 


(C) In case the Company shall hereafter distribute to the holders of its Common
Stock evidences of its indebtedness or assets (excluding cash dividends or
distributions and dividends or distributions referred to in Subsection (1)
above) or subscription rights or debentures (excluding those referred to in
Subsection (2) above), then in each such case the Conversion Price in effect
thereafter shall be determined by multiplying the Conversion Price in effect
immediately prior thereto by a fraction, the numerator of which shall be the
total number of shares of Common Stock outstanding multiplied by the current
market price per share of Common Stock, less the fair market value (as
determined by the Company's Board of Directors) of said assets or evidences of
indebtedness so distributed or of such rights or debentures, and the denominator
of which shall be the total number of shares of Common Stock outstanding
multiplied by such current market price per share of Common Stock. Such
adjustment shall be made successively whenever such a record date is fixed. Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date for the determination of
shareholders entitled to receive such distribution.


(D) Subject to the provisions of Subsection (F) below, in case the Company shall
hereafter issue shares of its Common Stock (excluding shares issued (a) in any
of the transactions described in Subsection (A) above, (b) upon exercise of
options, debentures, convertible preferred stock, and convertible debentures
outstanding as of the date hereof, (c) to shareholders of any corporation
acquired by the Company or which merges into the Company in proportion to their
stock holdings of such corporation immediately prior to such merger, upon such
merger, (d) issued in a bona fide public offering pursuant to a firm commitment
underwriting, (e) upon the issuance of shares of Common Stock (or Common Stock
equivalents) to the Company’s employees, directors, and consultants for services
rendered to the Company, not to exceed an aggregate of 10% of the sum of (i) the
number of shares of Common Stock outstanding plus (ii) the number of shares
underlying the Debentures (as defined in the Subscription Agreement); provided,
however, that the Company shall not issue any shares of Common Stock (or Common
Stock equivalents) to its executive officers, directors or 5% or greater
shareholders until such time as the Registration Statement registering the
shares underlying the debentures has been continuously effective (excluding
reasonable periods required for material updates) for a period of six months and
thereafter, with regard to its executive officers, directors and 5% or greater
shareholders, the Company shall issue no more than one tenth of the amount of
Common Stock (or Common Stock equivalents) permitted hereunder during any fiscal
quarter, and (f) issued to financial institutions in connection with financing
arrangements) for a consideration per share (the “Offering Price”) less than the
Conversion Price, the Conversion Price shall be adjusted immediately thereafter
so that it shall equal the price determined by multiplying the Conversion Price
in effect immediately prior to the date of issuance by a fraction, the numerator
of which shall be the number of shares of Common Stock outstanding immediately
prior to the issuance of such additional shares and the number of shares of
Common Stock which the aggregate consideration received for the issuance of such
additional shares would purchase at the Conversion Price in effect immediately
prior to the date of such issuance, and the denominator of which shall be the
number of shares of Common Stock outstanding immediately after the issuance of
such additional shares. Such adjustment shall be made successively whenever such
an issuance is made.


(E) Subject to the provisions of Subsection (F) below, in case the Company shall
hereafter issue any securities convertible into or exchangeable for its Common
Stock (excluding securities issued in transactions described in Subsections (B),
(C), and (D) above) initially deliverable upon conversion or exchange of such
securities less than the Conversion Price, the Conversion Price shall be
adjusted immediately thereafter so that it shall equal the Conversion Price
determined by multiplying the Conversion Price in effect immediately prior to
the date of issuance by a fraction, the numerator of which shall be the sum of
the number of shares outstanding immediately prior to the issuance of such
securities and the number of shares of Common Stock which the aggregate
consideration received for such securities would purchase at the Conversion
Price in effect immediately prior to the date of such issuance, and the
denominator of which shall be the sum of the number of shares of Common Stock
outstanding immediately prior to the issuance of such securities and the maximum
number of shares of Common Stock of the Company deliverable upon conversion of
or in exchange for such securities at the initial conversion or exchange price
or rate. Such adjustment shall be made successively whenever such an issuance is
made.
 
 
6

--------------------------------------------------------------------------------

 


(F) Whenever the Conversion Price payable upon conversion of each Debenture is
adjusted pursuant to Subsections (A), (B), (C), (D) and (E) above, the number of
Shares purchasable upon conversion of this Debenture shall simultaneously be
adjusted by multiplying the number of Shares initially issuable upon conversion
of this Debenture by the Conversion Price in effect on the date hereof and
dividing the product so obtained by the Conversion Price, as adjusted.


(G) For purposes of any computation respecting consideration received pursuant
to Subsections (D) and (E) above, the following shall apply:


(i) in the case of the issuance of shares of Common Stock for cash, the
consideration shall be the amount of such cash, provided that in no case shall
any deduction be made for any commissions, discounts or other expenses incurred
by the Company for any underwriting of the issue or otherwise in connection
therewith;


(ii) in the case of the issuance of shares of Common Stock for a consideration
in whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair market value thereof as determined in good faith by the
Board of Directors of the Company (irrespective of the accounting treatment
thereof), whose determination shall be conclusive; and


(iii) in the case of the issuance of securities convertible into or exchangeable
for shares of Common Stock, the aggregate consideration received therefor shall
be deemed to be the consideration received by the Company for the issuance of
such securities plus the additional minimum consideration, if any, to be
received by the Company upon the conversion or exchange thereof (the
consideration in each case to be determined in the same manner as provided in
clauses (i) and (ii) of this Subsection (G)).


(H)  For the purpose of any computation under Subsections (B), (C), (D) and (E)
above, the current market price per share of Common Stock at any date shall be
determined in the manner set forth in Section 5(M) hereof except that the
current market price per share shall be deemed to be the higher of (i) the
average of the closing prices for 30 consecutive business days before such date
or (ii) the closing price on the business day immediately preceding such date.


(I)  No adjustment in the Conversion Price shall be required unless such
adjustment would require an increase or decrease of at least five cents ($0.05)
in such price; provided, however, that any adjustments which by reason of this
Subsection (I) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment required to be made hereunder. All
calculations under this Section (5) shall be made to the nearest cent or to the
nearest one-hundredth of a share, as the case may be. Anything in this Section
(5) to the contrary notwithstanding, the Company shall be entitled, but shall
not be required, to make such changes in the Conversion Price, in addition to
those required by this Section (5), as it shall determine, in its sole
discretion, to be advisable in order that any dividend or distribution in shares
of Common Stock, or any subdivision, reclassification or combination of Common
Stock, hereafter made by the Company shall not result in any Federal Income tax
liability to the holders of Common Stock or securities convertible into Common
Stock (including Debentures).


(J)  Whenever the Conversion Price is adjusted, as herein provided, the Company
shall promptly but no later than 30 days after any request for such an
adjustment by the Holder, cause a notice setting forth the adjusted Conversion
Price and adjusted number of Shares issuable upon conversion of each Debenture,
and, if requested, information describing the transactions giving rise to such
adjustments, to be mailed to the Holders at their last addresses appearing in
the Debenture Register, and shall cause a certified copy thereof to be mailed to
its transfer agent, if any. In the event the Company does not provide the Holder
with such notice and information within 30 days of a request by the Holder, the
failure of which causes the Holder material damage, then notwithstanding the
provisions of this Section (5), the Conversion Price shall be immediately
adjusted to equal the lowest Offering Price, Subscription Price or Conversion
Price, as applicable, since the date of this Debenture, and the number of shares
issuable upon conversion of this Debenture shall be adjusted accordingly. The
Company may retain a firm of independent certified public accountants selected
by the Board of Directors (who may be the regular accountants employed by the
Company) to make any computation required by this Section 5(J), and a
certificate signed by such firm shall be conclusive evidence of the correctness
of such adjustment.
 
 
7

--------------------------------------------------------------------------------

 


(K) In the event that at any time, as a result of an adjustment made pursuant to
Subsection (A) above, the Holder of this Debenture thereafter shall become
entitled to receive any shares of the Company, other than Common Stock,
thereafter the number of such other shares so receivable upon conversion of this
Debenture shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in Subsections (A) to (K), inclusive above.


(L) Irrespective of any adjustments in the Conversion Price or the number or
kind of shares purchasable upon conversion of this Debenture, Debentures
theretofore or thereafter issued may continue to express the same price and
number and kind of shares as are stated in the similar Debentures initially
issuable pursuant to this Agreement.


(M) Current market value of a share shall be determined as follows:


(1) If the Common Stock is listed on a national securities exchange or admitted
to unlisted trading privileges on such exchange or listed for trading on the
Nasdaq Global Market, the current market value shall be the last reported sale
price of the Common Stock on such exchange or market on the last business day
prior to the date of exercise of this Warrant or if no such sale is made on such
day, the average of the closing bid and asked prices for such day on such
exchange or market; or


(2) If the Common Stock is not so listed or admitted to unlisted trading
privileges, but is traded on the Nasdaq Capital Market, the current market value
shall be the average of the closing bid and asked prices for such day on such
market and if the Common Stock is not so traded, the current market value shall
be the mean of the last reported bid and asked prices reported by the NASD
Electronic Bulletin Board on the last business day prior to the date of the
exercise of this Warrant; or


(3) If the Common Stock is not so listed or admitted to unlisted trading
privileges and bid and asked prices are not so reported, the current market
value shall be an amount, not less than book value thereof as at the end of the
most recent fiscal year of the Company ending prior to the date of the exercise
of the Warrant, determined in such reasonable manner as may be prescribed by the
Board of Directors of the Company.


6. Miscellaneous.


A. Ownership Cap and Conversion Restriction. Notwithstanding anything to the
contrary set forth in this Debenture, at no time may a Holder exercise this
Debenture if the number of shares of Common Stock to be issued pursuant to such
exercise would exceed, when aggregated with all other shares of Common Stock
owned by such Holder at such time, the number of shares of Common Stock which
would result in such Holder beneficially owning (as determined in accordance
with Section 13(d) of the Exchange Act and the rules thereunder) in excess of
9.9% of the then issued and outstanding shares of Common Stock; provided,
however, that upon the Holder providing the Company with sixty-one (61) days
notice (pursuant to Section 6E hereof) (the "Waiver Notice") that such Holder
would like to waive this Section 6A with regard to any or all shares of Common
Stock issuable upon exercise of this Debenture, this Section 6A will be of no
force or effect with regard to all or a portion of the Debenture referenced in
the Waiver Notice; provided, further, that this provision shall be of no further
force or effect during the sixty-one (61) days immediately preceding the
expiration of the term of this Debenture.
 
 
8

--------------------------------------------------------------------------------

 


B. Parties in Interest. All covenants, agreements and undertakings in this
Debenture binding upon the Company or the Payee shall bind and inure to the
benefit of the successors and permitted assigns of the Company and the Payee,
respectively, whether so expressed or not.


C. Governing Law. This Debenture shall be governed by the laws of the State of
New York as applied to contracts entered into and to be performed entirely
within the State of New York.


D. Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS DEBENTURE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE PAYEE OR THE COMPANY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE'S PURCHASING THIS DEBENTURE.


E. Notice. All notices shall be in writing, and shall be deemed given when
actually delivered to a party at its address set forth herein personally, by a
reputable overnight messenger, or by receipted facsimile transmission, addressed
as follows:
to the Company:
 
China Digital Media Corporation
Room 2205-06, 25/F, Stelux House,
698 Prince Edward Road East
Kowloon, Hong Kong
Attention: Ng Chi Shing (a.k.a. Daniel Ng), President and Chief Executive
Officer
Facsimile: 852-30073438
 
to the Payee:
As set forth in the Subscription Agreement between Payee and the Company of even
date herewith.


F. No Waiver. No delay in exercising any right hereunder shall be deemed a
waiver thereof, and no waiver shall be deemed to have any application to any
future default or exercise of rights hereunder.


7. Registration Rights


The Holders of this Debenture shall have the registration rights set forth in
Section 5(c) of the Subscription Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Debenture has been executed and delivered on the date
specified above by the duly authorized representative of the Company.




CHINA DIGITAL MEDIA CORPORATION




By:________________________________
Ng Chi Shing (a.k.a. Daniel Ng), President and Chief Executive Officer




 
10

--------------------------------------------------------------------------------

 